Case: 20-30282      Document: 00515789778         Page: 1    Date Filed: 03/22/2021




              United States Court of Appeals
                   for the Fifth Circuit
                                                                       United States Court of Appeals
                                                                                Fifth Circuit

                                                                              FILED
                                  No. 20-30282                          March 22, 2021
                                Summary Calendar
                                                                         Lyle W. Cayce
                                                                              Clerk
   United States of America,

                                                             Plaintiff—Appellee,

                                       versus

   Chris Walker,

                                                          Defendant—Appellant.


                  Appeal from the United States District Court
                     for the Eastern District of Louisiana
                           USDC No. 2:05-CR-297-1


   Before Barksdale, Graves, Oldham, Circuit Judges.
   Per Curiam:*
          In 2007, Chris Walker, federal prisoner # 29622-034, pleaded guilty
   to: conspiracy to distribute, and possess with intent to distribute, 50 grams
   or more of cocaine base, 500 grams or more of cocaine hydrochloride, and
   marijuana, in violation of 21 U.S.C. §§ 841(a)(1), (b)(1), and 846 (count one);


          *
            Pursuant to 5th Circuit Rule 47.5, the court has determined that this
   opinion should not be published and is not precedent except under the limited
   circumstances set forth in 5th Circuit Rule 47.5.4.
Case: 20-30282      Document: 00515789778          Page: 2    Date Filed: 03/22/2021




                                    No. 20-30282


   possession with intent to distribute 50 grams or more of cocaine base, 500
   grams or more of cocaine hydrochloride, and marijuana, in violation of
   §§ 841(a)(1) and (b)(1) (count two); felon in possession of a firearm, in
   violation of 18 U.S.C. § 922(g)(1) (count three); conspiracy to murder a
   federal agent, in violation of 18 U.S.C. §§ 1114 and 1117 (count four); and
   solicitation to murder a federal witness, in violation of 18 U.S.C. § 373 (count
   seven). Walker was sentenced to, inter alia, life imprisonment.
          Walker challenges the district court’s denial of his motion for a
   reduced sentence, in which Walker requested relief pursuant to § 404 of the
   First Step Act of 2018 (First Step Act), Pub. L. No. 115-391, § 404, 132 Stat.
   5194, 5222 (2018). Reducing a sentence pursuant to the First Step Act is
   generally reviewed for abuse of discretion. United States v. Jackson, 945 F.3d
315, 319 (5th Cir. 2019).     (Walker also contends the court committed
   procedural error and his sentence is substantively unreasonable; but these
   claims are foreclosed. See United States v. Batiste, 980 F.3d 466, 479–80 (5th
   Cir. 2020).)
          The Fair Sentencing Act of 2010 (made retroactive by the First Step
   Act) lowered Walker’s sentences for counts one and two from mandatory
   minimums of life imprisonment to mandatory minimums of 120-months’
   imprisonment, respectively. The First Step Act did not affect Walker’s other
   sentences (including, inter alia, life imprisonment for count four), resulting
   in a modified Sentencing Guidelines sentencing range of 360 months to life.
   According to Walker, the denial of his motion for a reduced sentence failed
   to consider the impact of the First Step Act on his sentences for counts one
   and two, the goals of the Fair Sentencing Act, and the 18 U.S.C. § 3553(a)
   sentencing factors.
          Walker has not shown the district court abused its discretion. The
   court acknowledged Walker’s claims and the changes in the law, correctly set




                                          2
Case: 20-30282      Document: 00515789778          Page: 3   Date Filed: 03/22/2021




                                    No. 20-30282


   forth the circumstances of his case, and denied relief based on the § 3553(a)
   factors. See Id. at 478 (“[I]t is more plausible . . . that the district court,
   having evaluated all pertinent factors, simply exercised its statutory
   discretion to deny the motion [pursuant to § 404]”). Contrary to Walker’s
   assertion, the court “was not required to provide reasons or explain its
   consideration of the § 3553(a) factors” in considering his motion for a
   reduced sentence. Id. at 479.
          AFFIRMED.




                                         3